EXHIBIT 10.2
 
 
LIQUIDATION SERVICES AGREEMENT
 

 
This Liquidation Services Agreement (this “Agreement”) between WENDY’S/ARBY’S
GROUP, INC., a Delaware corporation (the “Company”), and TRIAN FUND MANAGEMENT,
L.P., a Delaware limited partnership (“Trian”), is entered into as of the 10th
day of June, 2009.


WHEREAS, the Company has certain investments that are not related to its core
restaurant business, which investments are set forth on Schedule I attached
hereto (such investments being referred to herein collectively as the “Legacy
Assets”);


WHEREAS, the Company has determined to focus its business as a “pure play”
restaurant company;


WHEREAS, Trian has significant expertise in the purchase and sale of assets of
the type comprising the Legacy Assets;


WHEREAS, the Company has requested the assistance of Trian in connection with
the sale, liquidation or other disposition of the Legacy Assets in order to
deploy the proceeds therefrom in its business; and


WHEREAS, Trian is willing to provide such assistance on the terms and conditions
set forth in this Agreement.


In consideration of the mutual covenants contained herein, the parties hereto
hereby agree as follows:


1.           Term; Services.  For the period commencing on the date hereof and
ending upon the earlier of (i) such date as all of the Legacy Assets shall have
been sold, liquidated or otherwise disposed of and (ii) the date (which shall
not be earlier than June 30, 2011) on which the Company shall notify Trian that
it is terminating this Agreement (the “Term”), Trian shall use its reasonable
best efforts to assist the Company in the sale, liquidation or other disposition
of the Legacy Assets.  Without limiting the generality of the foregoing, Trian
shall use its reasonable best efforts to:


a.           source and identify opportunities to sell, liquidate or otherwise
dispose of the Legacy Assets;


b.           negotiate on the Company’s behalf (subject to final approval by the
Company) the terms and conditions of any such sale, liquidation or other
disposition of any or all of the Legacy Assets in order to maximize the proceeds
thereof to the Company;


c.           advise and consult with management of the Company regarding the
sale, liquidation or other disposition of the Legacy Assets; and

 
 

--------------------------------------------------------------------------------

 

d.           provide such other services in connection with the sale,
liquidation or other disposition of the Legacy Assets as management of the
Company shall reasonably request from time to time.


2.           Quarterly Reports.  Trian shall report to the Company from time to
time, and in any event, no less frequently than once each fiscal quarter during
the Term, as to its efforts and progress made with respect to the sale,
liquidation or other disposition of the Legacy Assets.


3.           Fees.  The Company shall pay to Trian a one-time fee for its
services hereunder (including, without limitation, any services rendered
pursuant to Section 1(d) hereof) during the Term of $900,000, which fee shall be
payable in cash in installments as follows:  (i) $450,000 on the date hereof and
(ii) $450,000 on the earlier of (x) June 30, 2010 and (y) the expiration of the
Term.  In the event that any or all of the Legacy Assets are sold, liquidated or
otherwise disposed of during the Term or, in the event that Trian shall have
been providing substantial assistance to the Company hereunder in connection
with the sale of any one or more of the Legacy Assets during the Term, then in
the case of the sale of such Legacy Asset or Legacy Assets during the six-month
period following the expiration of the Term, in any case, for aggregate net
proceeds to the Company in excess of $36,607,000 (the “Target Amount”), then the
Company shall pay to Trian in cash a success fee equal to 10% of the aggregate
net proceeds in excess of the Target Amount.


4.           Limitation of Liability; Indemnification.  (a) Trian shall have no
liability with respect to, and shall not be obligated to indemnify and hold
harmless the Company, or its affiliates, officers, directors, employees, agents
or other representatives, from or against any cost, loss, expense, damage or
liability arising out of or otherwise in respect of the performance by Trian of
the services hereunder; provided that Trian shall indemnify and hold harmless
the Company and its affiliates, officers, directors, employees, agents and other
representatives of the Company from and against any such cost, loss, expense,
damage or liability resulting from the gross negligence, willful misconduct or
fraud of Trian or any of its officers, employees, partners, members or
agents.  The Company shall indemnify and hold harmless Trian, its affiliates,
officers, directors, employees, agents or other representatives from and against
any cost, loss, expense, damage or liability arising out of or otherwise in
respect of the performance by Trian of the services hereunder other than any
such cost, loss, expense, damage or liability resulting from the gross
negligence, willful misconduct or fraud of Trian or any of its officers,
employees, partners, members or agents.


(b)           Notwithstanding the terms of any indemnification agreement between
the Company and those persons who will be providing services to the Company
under this Agreement (each an “Indemnification Agreement”), each such
Indemnification Agreement shall continue in full force and effect with respect
to the services provided hereunder subject to thee exclusions set forth in
clause (a) above.  The indemnification pursuant to the Indemnification
Agreements shall not be deemed exclusive of any other rights to which such
persons may be entitled under the Company’s Certificate of Incorporation or
By-laws or under any other agreement, contract of insurance, vote of
stockholders or disinterested directors, or otherwise, or of the broader power
of the Company to indemnify an agent of the company as authorized by Delaware
law.

 
 

--------------------------------------------------------------------------------

 



5.           Independent Contractor.  Employees of Trian engaged in performing
the services hereunder shall be considered to be providing services to the
Company as its consultants.  Under no circumstances shall they be considered to
be employees of the Company or any of its subsidiaries.  In performing the
services under this Agreement, Trian shall be an independent contractor and
neither party hereto shall be deemed to be an agent, partner or co-venturer of
the other due to the terms and provisions of this Agreement.  For the avoidance
of doubt, neither Trian nor any of its employees, partners, officers or agents
shall have any right, power or authority to bind the Company in any manner
whatsoever.


6.           Entire Agreement.  This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof.


7.           Notices.  Any notice made or given in connection with this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or facsimile or five days after mailed by certified mail,
return receipt requested, as follows:


To the Company at:


Wendy’s/Arby’s Group, Inc.
1155 Perimeter Center West
Suite 1200
Atlanta, Georgia 30338
Attn:  General Counsel


To Trian at:


Trian Fund Management, L.P.
280 Park Avenue, 41st Floor
New York, New York 10017
Attn:  Chief Legal Officer


8.           Waivers and Amendments.  No provision of this Agreement may be
amended, modified, waived or discharged except as agreed to in writing by the
parties.  The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


9.           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the other party.  Notwithstanding the foregoing, the Company
(or its permitted successive assignees or transferees hereunder) may assign or
transfer this Agreement as a whole without consent to an entity that succeeds to
all or substantially all of the business or assets of the Company.

 
 

--------------------------------------------------------------------------------

 

10.           No Third-Party Beneficiaries.  The persons that will be providing
services to the Company pursuant to this Agreement shall be deemed to be
third-party beneficiaries of the provisions set forth in Section 4 of this
Agreement.  Except as provided in the preceding sentence, nothing in this
Agreement shall confer any rights upon any person that is not a party or a
successor or permitted assignee of a party to this Agreement.


11.           Governing Law.  Notwithstanding the place where this Agreement may
be executed by either of the parties hereto, the parties expressly agree that
all terms and provisions hereof shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to contracts made and
wholly performed, and to transactions wholly consummated, within that State.


12.           Arbitration.  Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach thereof, that the parties are not able
to resolve after good faith efforts over a period of 15 days shall be settled by
a single arbitrator in an arbitration conducted in the Borough of Manhattan, The
City of New York, and administered by the American Arbitration Association (the
“AAA”).  Such arbitration shall be under the Commercial Arbitration Rules of the
AAA and judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  Each party shall be responsible for its own
fees and costs associated with such arbitration.


13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

 

Agreed to and accepted as of the 10th day of June, 2009.


WENDY’S/ARBY’S GROUP, INC.


 
By: /s/ NILS H. OKESON                             
                                               Name: Nils H. Okeson
                                               Title: SVP, General Counsel and
Secretary






TRIAN FUND MANAGEMENT, L.P.


By: Trian Fund Management GP, LLC
its General Partner


 
By: /s/ EDWARD P. GARDEN               
                                               Name: Edward P. Garden
                                               Title: Member



 
 

--------------------------------------------------------------------------------

 

SCHEDULE I



   

Carrying
Value
(in 000s)
 
Investment Limited Partnerships
     
JP Acquisition Fund IV, LP
  $ 409  
Catterton Partners V, LP - WAG
    514  
Catterton Partners V, LP – Wendy’s
    5,138            
Total investment limited partnerships
    6,061            
Other Investments
       
Jurlique International Pty. Ltd.
    -  
Trumpet Feeder Ltd.
    4,470  
Scientia Group, Inc. (280 BT)
    645            
Total other investments
    5,115                      
DFR Note Receivable, Long Term
    25,431            
Total Legacy Assets
  $ 36,607  




 
 

--------------------------------------------------------------------------------

 
